DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendren et al. (US 20200004337) in view of Peterson et al. (US 20120092263).

As to claim 1, Hendren discloses a keyboard (Fig. 2(116)), touchpad (Fig. 3, [0049], [0070]: trackpad), and palm rest (Fig. 3(305)) haptic response system ([0039]: haptic actuators can provide localized haptic output to a discrete region of the input area ranging in size between the area of a fingertip to the area of a palm, or larger, [0061]) of an information handling system, comprising: 
a coversheet (Fig. 3(104): top case) to identify a key location of a haptic keyboard (Fig. 2(116), [0040]: haptic output can provide feedback to the user that a force was registered on the keyboard, [0063]), a haptic palm rest interface area (Fig. 3(305), Figs. 5B-5C), and a designated haptic touchpad interface portion (Fig. 3, [0070]: trackpad) on a base chassis top cover for the information handling system ([0062] – [0063]); 
a haptic palm rest piezoelectric element (Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) based feedback assembly (Figs. (6A-6C), [0083]) disposed beneath the palm rest area (Figs. 3-5) and designated haptic touchpad interface portion of the base chassis top cover (Figs. 3-5) and including a plurality of haptic palm rest piezo electric elements (Fig. 5B(122D-122F), Fig. 5C(118G)) and a plurality of haptic touchpad piezoelectric elements (Figs. 5A-5D(118): haptic actuator), where at least one haptic palm rest piezoelectric element generates a palm rest piezo actuation signal and generates a palm rest haptic feedback (Fig. 4, [0071]: one or more haptic actuators can be associated with the palm rest, [0073]: palm rest region 305 providing a haptic output 320 to a user's palm 310); and 
a palm rest and touchpad controller (Fig. 1(130), [0063]) to receive the palm rest piezo actuation signal from the at least one palm rest piezoelectric element (Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) and to send the palm rest haptic feedback ([0091]) to the at least one palm rest piezoelectric element in response to palm rest actuation when a threshold of applied force has been met or exceeded on the haptic palm rest interface area at a palm rest location of actuation ([0052]: detecting and differentiating between forces within a range, rather than simply determining that a force exceeds a threshold or the like), [0064]). 
Hendren does not expressly teach a haptic keyboard piezoelectric element based feedback assembly disposed beneath the haptic keyboard of the base chassis top cover to generate a keyboard haptic feedback at the key location in response to key actuation. 
Peterson teaches a haptic keyboard piezoelectric element based feedback assembly (Fig. 9(900)) disposed beneath the haptic keyboard of the base chassis top cover to generate a keyboard haptic feedback at the key location in response to key actuation ([0047]: “designed to simulate the feel of the snap-over of a conventional key; Typically, the electronically conductive plane is moved in one or more directions that are towards and/or away from the key”, [0048] – [0049], [0154]: tactile feedback using piezoelectric actuator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendren’s keyboard, touchpad, and palm rest haptic response system by incorporating Peterson’s idea of including a haptic keyboard piezoelectric element based feedback assembly in order to provide user satisfying tactile keypress experience. 
As to claim 2, Hendren (as modified by Peterson) teach the system of claim 1, further comprising: a keyboard controller (Hendren: Fig. 1(130), [0063]) to receive a keyboard piezo actuation signal from a keyboard piezoelectric element and send the keyboard haptic feedback to the keyboard piezoelectric element at the key location (Hendren: Fig. 2(116), [0040]: haptic output can provide feedback to the user that a force was registered on the keyboard, [0063], Peterson: [0047]: “designed to simulate the feel of the snap-over of a conventional key; Typically, the electronically conductive plane is moved in one or more directions that are towards and/or away from the key”, [0048] – [0049]). 
As to claim 3, Hendren (as modified by Peterson) teach the system of claim 1, further comprising: the palm rest and touchpad controller (Hendren: Fig. 1(130), [0063]) to receive a touchpad piezo actuation signal from at least one touchpad piezoelectric element and to send touchpad haptic feedback to the at least one touchpad piezoelectric element in response to touchpad actuation when a threshold of applied force has been met or exceeded on the designated haptic touchpad interface portion on the base chassis top cover (Hendren: [0052]: detecting and differentiating between forces within a range, rather than simply determining that a force exceeds a threshold or the like), [0064]). 
As to claim 4, Hendren (as modified by Peterson) teach the system of claim 1, further comprising: the haptic keyboard piezoelectric element based feedback assembly (Peterson: Fig. 9(900)) including a keyboard contact foil placed between the coversheet (Peterson: [0048]) and 
a keyboard support layer and a keyboard piezoelectric element placed between the keyboard contact foil and the keyboard support layer to receive an applied mechanical stress at the key location and generate the keyboard piezo actuation signal (Peterson: Fig. 9, [0048] – [0049]). 
As to claim 5, Hendren (as modified by Peterson) teach the system of claim 1, further comprising: the haptic touchpad piezoelectric element based feedback assembly (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, Peterson: Fig. 9(900)) includes a palm rest and touchpad contact foil placed between the coversheet and a palm rest and touchpad support layer, and the at least one palm rest piezoelectric element placed between the touchpad contact foil and the touchpad support layer to receive an applied mechanical stress at the palm rest location of actuation within the haptic palm rest interface area and generate the palm rest piezo actuation signal (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, Figs. 6A-6C), [0092]: haptic actuator include piezoelectric material) and to send the palm rest haptic feedback ([0091]). 
As to claim 6, Hendren (as modified by Peterson) teach the system of claim 1, further comprising: the haptic palm rest piezoelectric element based feedback assembly (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, Peterson: Fig. 9(900)) including a capacitive touch layer situated beneath the haptic palm rest area including the designated haptic touchpad interface portion to detect x- and y-coordinate location data to determine touch location at the designated touchpad interface portion for touchpad operation (Hendren: [0051]: capacitive sensor can be used to touch detection; it is well known in the art that a capacitive touch layer detect x- and y-coordinate location data to determine touch location). 
As to claim 7, Hendren (as modified by Peterson) teach the system of claim 1, wherein the palm rest and touchpad controller (Hendren: Fig. 1(130), [0063]) determines between when the threshold of applied force has been met or exceeded on the haptic palm rest interface area at a palm rest location of actuation for haptic palmrest operation and when the threshold of applied force has been met or exceeded on the designated touchpad interface portion for haptic touchpad operation (Hendren: [0052]: detecting and differentiating between forces within a range, rather than simply determining that a force exceeds a threshold or the like), [0064]). 
As to claim 8, Hendren discloses a haptic keyboard, and combination touchpad and palm rest haptic response system of an information handling system (Fig. 3, [0039]: haptic actuators can provide localized haptic output to a discrete region of the input area ranging in size between the area of a fingertip to the area of a palm, or larger, [0061]), comprising: 
a coversheet (Fig. 3(104): top case) to identify a location of the haptic keyboard (Fig. 2(116), [0040]: haptic output can provide feedback to the user that a force was registered on the keyboard, [0063]), and a combination haptic touchpad interface (Fig. 3, [0070]: trackpad) and palm rest area (Fig. 3(305), Figs. 5B-5C) on a top cover for a housing of the information handling system ([0062] – [0063]); 
a combination haptic touchpad and palm rest piezoelectric element based feedback assembly (Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) disposed beneath the combination haptic touchpad interface and palm rest area of the top cover (Fig. 4, [0071]: one or more haptic actuators can be associated with the palm rest, [0073]: palm rest region 305 providing a haptic output 320 to a user's palm 310); and 
a palm rest and touchpad controller (Fig. 1(130), [0063]) configured to receive an actuation signal and either send a palm rest haptic feedback ([0091]) to the combination touchpad and palm rest piezoelectric element (Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) at an actuation location depending on force applied to the combination haptic touchpad interface and palm rest area meeting a first threshold level or to send a touchpad haptic feedback to the combination touchpad and palm rest piezoelectric element depending on the force applied meeting a second threshold level ([0052]: detecting and differentiating between forces within a range, rather than simply determining that a force exceeds a threshold or the like), [0064]). 
Hendren does not explicitly teach a haptic keyboard piezoelectric element based feedback assembly disposed beneath the haptic keyboard of the top cover; and a keyboard controller to receive a keyboard piezo actuation signal from a keyboard piezoelectric element and send a keyboard haptic feedback to the keyboard piezoelectric element to cause the keyboard piezoelectric element to generate the keyboard haptic feedback at a key location. 
Peterson teaches a haptic keyboard piezoelectric element based feedback assembly disposed beneath the haptic keyboard of the top cover ([0047]: “designed to simulate the feel of the snap-over of a conventional key; Typically, the electronically conductive plane is moved in one or more directions that are towards and/or away from the key”, [0048] – [0049]); and 
a keyboard controller (Fig. 22) to receive a keyboard piezo actuation signal from a keyboard piezoelectric element and send a keyboard haptic feedback to the keyboard piezoelectric element to cause the keyboard piezoelectric element to generate the keyboard haptic feedback at a key location (Figs. 11-15, [0047]: “designed to simulate the feel of the snap-over of a conventional key; Typically, the electronically conductive plane is moved in one or more directions that are towards and/or away from the key”, [0048] – [0049], [0154]: tactile feedback using piezoelectric actuator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendren’s keyboard, touchpad, and palm rest haptic response system by adapting Peterson’s idea of including a haptic keyboard piezoelectric element based feedback assembly in order to provide user satisfying tactile keypress experience.
As to claim 9, Hendren (as modified by Peterson) teach the system of claim 8, further comprising: the haptic keyboard piezoelectric element based feedback assembly (Peterson: Fig. 9(900)) including a keyboard contact foil placed between the coversheet (Peterson: [0048]) and 
a keyboard support layer (Peterson: Fig. 9(900)); and a keyboard piezoelectric element placed between the keyboard contact foil and the keyboard support layer to receive an applied mechanical stress at the key location and generate the keyboard piezo actuation signal at the key location (Peterson: Fig. 9, [0048] – [0049]). 
As to claim 10, Hendren (as modified by Peterson) teach the system of claim 8, further comprising: the combination haptic touchpad and palm rest piezoelectric element based feedback assembly (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) including a touchpad and palm rest contact foil placed between the coversheet and a touchpad and palm rest support layer (Hendren: Figs. 6A-6C, 9-10, [0092]); and 
the combination touchpad and palm rest piezoelectric element (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) placed between the touchpad and palm rest contact foil and the touchpad and palm rest support layer to receive an applied mechanical stress at the location within the combination haptic touchpad and palm rest area and generate the touchpad and palm rest actuation signal (Hendren: Figs. 6A-6C, 9-10, [0092]). 
As to claim 11, Hendren (as modified by Peterson) teach the system of claim 8, further comprising: the combination haptic touchpad and palm rest piezoelectric element based feedback assembly (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) includes a capacitive touch layer situated beneath the combination haptic touchpad and palm rest area to detect x- and y-coordinate location data for a touch on the combination haptic touchpad and palm rest area of the coversheet (Hendren: [0051]: capacitive sensor can be used to touch detection; it is well known in the art that a capacitive touch layer detect x- and y-coordinate location data to determine touch location). 
As to claim 12, Hendren (as modified by Peterson) teach the system of claim 8, further comprising: the combination haptic touchpad and palm rest piezoelectric element based feedback assembly (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator) includes a thin coversheet material over the combination haptic touchpad and palm rest area (Hendren: Figs. 6A-6C, 9-10, [0074], [0091]); and 
the palm rest and touchpad control detects a downward force applied to the combination haptic touchpad and palm rest area via the touchpad and palm rest piezoelectric element (Hendren: Figs. 6A-6C, [0074], [0091]). 
As to claim 13, Hendren (as modified by Peterson) teach the system of claim 8, further comprising: the combination haptic touchpad and palm rest piezoelectric element based feedback assembly (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator) including a force-sensing material disposed at the combination haptic touchpad and palm rest area (Hendren: Figs. 6A-6C, 9-10, [0074], [0091]); and 
the palm rest and touchpad control detects a downward force applied across the combination haptic touchpad and palm rest area via the force-sensing material (Hendren: Figs. 6A-6C, [0074], [0091]). 
As to claim 14, Hendren (as modified by Peterson) teach the system of claim 13, wherein the force-sensing material is a thin film incorporating a force-sensing resistor (Hendren: [0126], Peterson: [0150]: force-sensing resistor). 
As to claim 15, Hendren discloses a combination touchpad and palm rest haptic response system of an information handling system (Fig. 3, [0039]: haptic actuators can provide localized haptic output to a discrete region of the input area ranging in size between the area of a fingertip to the area of a palm, or larger, [0061]), comprising: 
a coversheet (Fig. 3(104): top case) to identify a location of a haptic keyboard (Fig. 2(116), [0040]: haptic output can provide feedback to the user that a force was registered on the keyboard, [0063]), and a combination haptic touchpad interface (Fig. 3, [0070]: trackpad) and palm rest area (Fig. 3(305), Figs. 5B-5C) on a top cover for a housing of the information handling system ([0062] – [0063]); 
a combination haptic touchpad and palm rest piezoelectric element based feedback assembly (Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) disposed beneath the combination haptic touchpad interface and palm rest area of the top cover (Fig. 4, [0071]: one or more haptic actuators can be associated with the palm rest, [0073]: palm rest region 305 providing a haptic output 320 to a user's palm 310); 
a palm rest and touchpad controller (Fig. 1(130), [0063]) to receive an actuation signal from combination haptic touchpad interface and palm rest area (Fig. 4, [0071]: one or more haptic actuators can be associated with the palm rest, [0073]: palm rest region 305 providing a haptic output 320 to a user's palm 310); and 
the palm rest and touchpad controller (Fig. 1(130), [0063]) configured to either send a palm rest haptic feedback ([0091]) to a combination touchpad and palm rest piezoelectric element (Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) at an actuation location depending on force applied to the combination haptic touchpad interface and palm rest area meeting a first threshold level or to send a touchpad haptic feedback to the combination touchpad and palm rest piezoelectric element depending on the force applied meeting a second threshold level ([0052]: detecting and differentiating between forces within a range, rather than simply determining that a force exceeds a threshold or the like), [0064]). 
Hendren does not expressly teach the haptic keyboard to detect a keyboard piezo actuation signal at a key location and send a keyboard haptic feedback to the haptic keyboard at the key location. 
Peterson teaches the haptic keyboard (Fig. 9(600)) to detect a keyboard piezo actuation signal at a key location and send a keyboard haptic feedback to the haptic keyboard at the key location (Figs. 11-15, [0047]: “designed to simulate the feel of the snap-over of a conventional key; Typically, the electronically conductive plane is moved in one or more directions that are towards and/or away from the key”, [0048] – [0049], [0154]: tactile feedback using piezoelectric actuator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendren’s keyboard, touchpad, and palm rest haptic response system by incorporating Peterson’s idea of including a haptic keyboard piezoelectric element based feedback assembly in order to provide user satisfying tactile keypress experience. 
As to claim 16, Hendren (as modified by Peterson) teach the system of claim 15, further comprising: the combination haptic touchpad and palm rest piezoelectric element based feedback assembly (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) including a touchpad and palm rest contact foil placed between the coversheet and a touchpad and palm rest support layer (Hendren: Figs. 6A-6C, 9-10, [0092]); and 
the combination touchpad and palm rest piezoelectric element (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) placed between the touchpad and palm rest contact foil and the touchpad and palm rest support layer to receive an applied mechanical stress at the location within the combination haptic touchpad interface and palm rest area and generate the touchpad and palm rest actuation signal (Hendren: Figs. 6A-6C, 9-10, [0092]). 
As to claim 17, Hendren (as modified by Peterson) teach the system of claim 15, further comprising: the combination haptic touchpad and palm rest piezoelectric element based feedback assembly (Hendren: Fig. 5B(122D-122F), Fig. 5C(118G): haptic actuator, [0092]: haptic actuator include piezoelectric material) includes a capacitive touch layer situated beneath the combination haptic touchpad and palm rest area to detect x- and y-coordinate location data for a touch on the combination haptic touchpad and palm rest area of the coversheet (Hendren: [0051]: capacitive sensor can be used to touch detection; it is well known in the art that a capacitive touch layer detect x- and y-coordinate location data to determine touch location). 
As to claim 18, Hendren (as modified by Peterson) teach the system of claim 15, wherein if the force applied to the combination haptic touchpad interface and palm rest area does not meet the second threshold level at the actuation location in a designated touchpad portion of the combination haptic touchpad interface and palm rest area, the combination touchpad and palm rest piezoelectric element provides no haptic tactile feedback (Hendren: Fig. 4, [0071]: one or more haptic actuators can be associated with the palm rest, [0073]: palm rest region 305 providing a haptic output 320 to a user's palm 310). 
As to claim 19, Hendren (as modified by Peterson) teach the system of claim 15, further comprising: a haptic keyboard piezoelectric element based feedback assembly disposed beneath the haptic keyboard of the top cover (Peterson: Fig. 9(900), ([0047]: designed to simulate the feel of the snap-over of a conventional key, [0048] – [0049]). 
As to claim 20, Hendren (as modified by Peterson) teach the system of claim 15, further comprising: the combination haptic touchpad and palm rest piezoelectric element based feedback assembly includes a force-sensing material disposed at the combination haptic touchpad and palm rest area for detection of downward force applied across the combination haptic touchpad and palm rest area, wherein the force-sensing material is a thin film incorporating a force-sensing resistor (Hendren: [0051], [0126], Peterson: [0150]: force-sensing resistor). 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Shahoian et al. (US 20200033795) teaches palm rest region provides haptic feedback ([0101]: “hand rests on the palm surface 214 senses haptic feedback”). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628